Exhibit 10.5(d)



EMPLOYMENT AGREEMENT
This EMPLOYMENT AGREEMENT (“Agreement”) is entered into effective as of December
31, 2015 (the “Effective Date”), by and between Masonite International
Corporation, a British Columbia corporation (the “Company”), and Elias E.
Barrios, an individual (the “Executive”).
WHEREAS, the Company and the Executive desire to enter into this Agreement to
set out the terms and conditions for the continued employment relationship of
the Executive with the Company.
NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the parties hereto agree as
follows:
1.Employment Agreement. On the terms and conditions set forth in this Agreement,
the Company agrees to continue to employ the Executive and the Executive agrees
to continue to be employed by the Company for the Term set forth in Section 2
and in the positions and with the duties set forth in Section 3. Terms used
herein with initial capitalization not otherwise defined are defined in
Section 26.
2.    Term. Subject to earlier termination pursuant to Section 8, the initial
term of employment under this Agreement shall commence on the Effective Date and
continue until December 31, 2018 (the “Term”).
3.    Position and Duties. During the Term, the Executive shall serve as the SVP
Global Operations & Supply Chain of the Company. In such capacity, the Executive
shall have the duties, responsibilities and authorities customarily associated
with the position of SVP Global Operations & Supply Chain in a company the size
and nature of the Company. The Executive shall devote the Executive’s reasonable
best efforts and full business time to the performance of the Executive’s duties
hereunder and the advancement of the business and affairs of the Company and
shall be subject to, and shall comply in all material respects with, the
policies of the Company and the Company Affiliates applicable to the Executive;
provided, that the Executive shall be entitled (i) to serve as a member of the
board of directors of a reasonable number of other companies, with the consent
of the Company’s board of directors (the “Board”), (ii) to serve on civic,
charitable, educational, religious, public interest or public service boards
(including, without limitation, ____________) and (iii) to manage the
Executive’s personal and family investments, in each case, to the extent such
activities do not materially interfere with the performance of the Executive’s
duties and responsibilities hereunder.
4.    Place of Performance. During the Term, the Executive shall be based
primarily at the Company’s principal offices in Tampa, Florida.
5.
Compensation and Benefits; Equity Awards.


--------------------------------------------------------------------------------



(a)    Base Salary. During the Term, the Company shall pay to the Executive a
base salary (the “Base Salary”) at the rate of no less than $325,000.00 per
calendar year, less applicable deductions. The Base Salary shall be reviewed for
increase by the Board no less frequently than annually and shall be increased in
the discretion of the Board and any such adjusted Base Salary shall constitute
the “Base Salary” for purposes of this Agreement. The Base Salary shall be paid
in substantially equal installments in accordance with the Company’s regular
payroll procedures.
(b)    Annual Bonus. The Executive shall be paid an annual cash performance
bonus (an “Annual Bonus”) in respect of each calendar year that ends during the
Term, to the extent earned based on performance against objective performance
criteria. The performance criteria for any particular calendar year shall be
determined in good faith by the Board, after consultation with the Company’s
Chief Executive Officer. The Executive’s Annual Bonus for a calendar year shall
equal 50% of his annualized year-end Base Salary (provided, that to the extent
necessary to comply with Internal Revenue Code (“Code”) Section 162(m), the
Target Bonus shall be calculated based on 50% of the Executive’s Base Salary at
the commencement of the year (and not on the Executive’s annualized year-end
Base Salary)) (the “Target Bonus”) for that year if target levels of performance
for that year are achieved, with greater or lesser amounts (including zero) paid
for performance above and below target (such greater and lesser amounts to be
determined by a formula established by the Board for that year when it
established the targets and performance criteria for that year). The Executive’s
Annual Bonus for a bonus period shall be determined by the Board after the end
of the applicable bonus period and shall be paid to the Executive when annual
bonuses for that year are paid to other senior executives of the Company
generally, but in no event later than March 15 of the year following the year to
which such Annual Bonus relates. In carrying out its functions under this
Section 5(b), the Board shall at all times act reasonably and in good faith.
(c)    Vacation; Benefits. During the Term, the Executive shall be eligible for
20 vacation days annually, which shall be accrued and used in accordance with
the applicable policies of the Company. During the Term, the Executive shall be
eligible to participate in such medical, dental and life insurance, retirement
and other plans as the Company may have or establish from time to time on terms
and conditions applicable to other senior executives of the Company generally.
The foregoing, however, shall not be construed to require the Company to
establish any such plans or to prevent the modification or termination of such
plans once established.
(d)    Equity Awards. During the Term, the Executive will be eligible to receive
equity awards commensurate with the Executive’s role as an officer of the
Company as determined by the Board or the Compensation Committee from time to
time.
6.    Expenses. The Company shall reimburse the Executive promptly for all
expenses reasonably incurred by the Executive in the performance of his duties
in accordance with policies which may be adopted from time to time by the
Company following presentation by the Executive of an itemized account,
including reasonable substantiation, of such expenses.
7.    Confidentiality, Non-Disclosure and Non-Competition Agreement. The Company
and the Executive acknowledge and agree that during the Executive’s employment
with the

1

--------------------------------------------------------------------------------



Company, the Executive will have access to and may assist in developing
Confidential Information and will occupy a position of trust and confidence with
respect to the affairs and business of the Company and the Company Affiliates.
The Executive agrees that the following obligations are necessary to preserve
the confidential and proprietary nature of Confidential Information and to
protect the Company and the Company Affiliates against harmful solicitation of
employees and customers, harmful competition and other actions by the Executive
that would result in serious adverse consequences for the Company and the
Company Affiliates:
(a)    Non-Disclosure. During and after the Executive’s employment with the
Company, the Executive will not use, disclose, copy or transfer any Confidential
Information other than as authorized in writing by the Company or within the
scope of the Executive’s duties with the Company as determined reasonably and in
good faith by the Executive. Anything herein to the contrary notwithstanding,
the provisions of this Section 7(a) shall not apply (i) when disclosure is
required by law or by any court, arbitrator, mediator or administrative or
legislative body (including any committee thereof) with actual or apparent
jurisdiction to order the Executive to disclose or make accessible any
information; provided, that prior to any such disclosure the Executive shall
provide the Company with prompt written notice of the requirements to disclose
and an opportunity to object to such disclosure and the Executive shall
cooperate with the Company in filing such objection; or (ii) as to information
that becomes generally known to the public or within the relevant trade or
industry other than due to the Executive’s violation of this Section 7(a).
Nothing in this Agreement shall prohibit or impede the Executive from
communicating, cooperating or filing a complaint with any U.S. federal, state or
local governmental or law enforcement branch, agency or entity (collectively, a
“Governmental Entity”) with respect to possible violations of any U.S. federal,
state or local law or regulation, or otherwise making disclosures to any
Governmental Entity, in each case, that are protected under the whistleblower
provisions of any such law or regulation; provided, that in each case such
communications and disclosures are consistent with applicable law. The Executive
does not need the prior authorization of (or to give notice to) the Company
regarding any such communication or disclosure. Notwithstanding the foregoing,
under no circumstance is the Executive authorized to disclose any information
covered by the Company’s attorney-client privilege or attorney work product or
the Company’s trade secrets without the prior written consent of the Company’s
General Counsel.
(b)    Materials. The Executive will use Confidential Information only for
normal and customary use in the Company’s business, as determined reasonably and
in good faith by the Company. The Executive will return to the Company all
Confidential Information and copies thereof and all other property of the
Company or any Company Affiliate at any time upon the request of the Company and
in any event immediately after termination of Executive’s employment. The
Executive agrees to identify and return to the Company any copies of any
Confidential Information after the Executive ceases to be employed by the
Company. Anything to the contrary notwithstanding, nothing in this Section 7
shall prevent the Executive from retaining a home computer (provided all
Confidential Information has been removed), papers and other materials of a
personal nature, including diaries, calendars and Rolodexes, information
relating to his compensation or relating to reimbursement of expenses,
information that may be needed for tax purposes, and copies of plans, programs
and agreements relating to his employment.

2

--------------------------------------------------------------------------------



(c)    No Solicitation or Hiring of Employees. During the Non-Compete Period,
the Executive shall not solicit, entice, persuade or induce any individual who
is employed by the Company or the Company Affiliates (or who was so employed
within twelve (12) months prior to the Executive’s action) to terminate or
refrain from continuing such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the Company
or the Company Affiliates, and the Executive shall not hire, directly or
indirectly, for himself or any other person, as an employee, consultant or
otherwise, any such person. Anything to the contrary notwithstanding, the
Company agrees that (i) the Executive’s responding to an unsolicited request
from any former employee of the Company for advice on employment matters; and
(ii) the Executive’s responding to an unsolicited request for an employment
reference regarding any former employee of the Company from such former
employee, or from a third party, by providing a reference setting forth his
personal views about such former employee, shall not be deemed a violation of
this Section 7(c); in each case, to the extent the Executive does not encourage
the former employee to become employed by a company or business that employs the
Executive or with which the Executive is otherwise associated (including, but
not limited to, association as a sole proprietor, owner, employer, partner,
principal, investor, joint venturer, shareholder, associate, employee, member,
consultant, contractor, director or otherwise).
(d)    Non-Competition.
(i)    During the Non-Compete Period, the Executive shall not, directly or
indirectly, (A) solicit, service, or assist any other individual, person, firm
or other entity in soliciting or servicing any Customer for the purpose of
providing and/or selling any products that are provided and/or sold by the
Company or any Company Affiliate, or performing any services that are performed
by the Company or any Company Affiliate, (B) interfere with or damage (or
attempt to interfere with or damage) any relationship and/or agreement between
the Company or any Company Affiliate and any Customer or (C) associate
(including, but not limited to, association as a sole proprietor, owner,
employer, partner, principal, investor, joint venturer, shareholder, associate,
employee, member, consultant, contractor, director or otherwise) with any
Competitive Enterprise; provided, that the Executive may own, as a passive
investor, securities of any such entity that has outstanding publicly traded
securities so long as his direct holdings in any such entity shall not in the
aggregate constitute more than one percent (1%) of the voting power of such
entity. The Executive agrees that, before providing services, whether as an
employee or consultant, to any entity during the Non-Compete Period, he will
provide a copy of this Agreement to such entity, and such entity shall
acknowledge to the Company in writing that it has read this Agreement. The
Executive acknowledges that this covenant has a unique, very substantial and
immeasurable value to the Company, that the Executive has sufficient assets and
skills to provide a livelihood for the Executive while such covenant remains in
force and that, as a result of the foregoing, in the event that the Executive
breaches such covenant, monetary damages would be an insufficient remedy for the
Company and equitable enforcement of the covenant would be proper.
(ii)    If the restrictions contained in Section 7(d)(i) shall be determined by
any court of competent jurisdiction to be unenforceable by reason of their
extending for too great a period of time or over too great a geographical area
or by reason of their being too extensive in any other respect, Section 7(d)(i)
shall be modified to be effective for the maximum

3

--------------------------------------------------------------------------------



period of time for which it may be enforceable and over the maximum geographical
area as to which it may be enforceable and to the maximum extent in all other
respects as to which it may be enforceable.
(e)    Conflicting Obligations and Rights. The Executive agrees to inform the
Company of any apparent conflicts between the Executive’s work for the Company
and any obligations the Executive may have to preserve the confidentiality of
another’s proprietary information or related materials before using the same on
the Company’s behalf. The Company shall receive such disclosures in confidence
and consistent with the objectives of avoiding any conflict of obligations and
rights or the appearance of any conflict of interest.
(f)    Enforcement. The Executive acknowledges that in the event of any breach
or threatened breach of this Section 7, the business interests of the Company
and the Company Affiliates will be irreparably injured, the full extent of the
damages to the Company and the Company Affiliates will be impossible to
ascertain, monetary damages will not be an adequate remedy for the Company and
the Company Affiliates, and the Company will be entitled to enforce this
Agreement by a temporary, preliminary and/or permanent injunction or other
equitable relief, without the necessity of posting bond or security, which the
Executive expressly waives. The Executive understands that the Company may waive
some of the requirements expressed in this Agreement, but that such a waiver to
be effective must be made in writing and should not in any way be deemed a
waiver of the Company’s right to enforce any other requirements or provisions of
this Agreement. In addition, the Company shall be entitled to immediately cease
paying any amounts remaining due pursuant to Section 9 (other than the Accrued
Benefits) in the event that the Executive has committed a breach of this Section
7. The Executive agrees that each of the Executive’s obligations specified in
this Agreement is a separate and independent covenant and that the
unenforceability of any of them shall not preclude the enforcement of any other
covenants in this Agreement.
8.
Termination of Employment.

(a)    Permitted Terminations. The Executive’s employment hereunder may be
terminated during the Term under the following circumstances:
(i)    Death. The Executive’s employment hereunder shall terminate upon the
Executive’s death;
(ii)    By the Company. The Company may terminate the Executive’s employment:
(A)    Disability. If the Executive shall have been substantially unable to
perform the Executive’s material duties hereunder by reason of illness, physical
or mental disability or other similar incapacity, which inability shall continue
for one hundred eighty (180) consecutive days or two hundred seventy (270) days
in any twenty four (24)-month period (a “Disability”) (provided, that until such
termination, the Executive shall continue to receive his compensation and
benefits hereunder, reduced by any benefits payable to him under any disability
insurance policy or plan applicable to him); or
(B)    Cause. For Cause or without Cause;

4

--------------------------------------------------------------------------------



(iii)    By the Executive. The Executive may terminate his employment for any
reason or for no reason.
(b)    Expiration of Term. If the Term of this Agreement expires without the
Company offering to renew this Agreement on the same terms and conditions
contained herein (excluding any such terms or conditions as are then prohibited
by applicable law, rule or regulation) or the Executive fails to accept such
offer of renewal, the employment of the Executive shall terminate upon the
expiration of the Term.
(c)    Termination. Any termination of the Executive’s employment by the Company
or the Executive (other than because of the Executive’s death and other than a
termination upon the expiration of the Term) shall be communicated by written
Notice of Termination to the other party hereto in accordance with Section 13
hereof. For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon, if any, and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated. Termination of the Executive’s
employment shall take effect on the Date of Termination. The Executive agrees,
in the event of any dispute under Section 8(a)(ii)(A) as to whether a Disability
exists, and if requested by the Company, to submit to a physical examination by
a licensed physician selected by mutual consent of the Company and the
Executive, the cost of such examination to be paid by the Company. The written
medical opinion of such physician shall be conclusive and binding upon each of
the parties hereto as to whether a Disability exists and the date when such
Disability arose. This Section shall be interpreted and applied so as to comply
with the provisions of the Americans with Disabilities Act and any applicable
state or local laws.
(d)    Effect of Termination. Upon any termination of the Executive’s employment
with the Company, and the Company Affiliates, the Executive shall resign from,
and shall be considered to have simultaneously resigned from, all positions with
the Company and each Company Affiliate.
9.
Compensation Upon Termination.

(a)    Death. If the Executive’s employment is terminated during the Term as a
result of the Executive’s death, this Agreement shall terminate without further
notice or any action required by the Company or the Executive’s legal
representatives. Upon the Executive’s death, the Company shall pay or provide to
the Executive’s representative or estate all Accrued Benefits, if any, to which
the Executive is entitled. Except as set forth herein, the Company shall have no
further obligation to the Executive (or the Executive’s legal representatives or
estate) under this Agreement.
(b)    Disability. If the Company terminates the Executive’s employment during
the Term because of the Executive’s Disability pursuant to Section 8(a)(ii)(A),
the Company shall pay to the Executive all Accrued Benefits, if any, to which
the Executive is entitled. Except as set forth herein, the Company shall have no
further obligations to the Executive (or the Executive’s legal representatives)
under this Agreement.

5

--------------------------------------------------------------------------------



(c)    Termination by the Company for Cause or by the Executive without Good
Reason. If, during the Term, the Company terminates the Executive’s employment
for Cause pursuant to Section 8(a)(ii)(B) or the Executive terminates his
employment without Good Reason (including as a result of the expiration of the
Term following the Executive’s failure to accept an offer of renewal from the
Company in accordance with Section 8(b)), the Company shall pay to the Executive
all Accrued Benefits, if any, to which the Executive is entitled. Except as set
forth herein, the Company shall have no further obligations to the Executive
under this Agreement.
(d)    Termination by the Company without Cause or by the Executive with Good
Reason. Subject to Section 9(f) and Section 9(g) and the Executive’s continued
compliance with Section 7, if the Company terminates the Executive’s employment
during the Term other than for Cause or Disability pursuant to Section 8(a) or
if the Executive terminates his employment hereunder with Good Reason, (i) the
Company shall pay the Executive (or the Executive’s estate, if the Executive
dies after such termination and execution of the Release (as defined below) but
before receiving such amount) (A) all Accrued Benefits, if any, to which the
Executive is entitled, (B) a lump sum payment of an amount equal to a pro rata
portion (based upon the number of days the Executive was employed during the
calendar year in which the Date of Termination occurs) of the Annual Bonus that
would have been paid to the Executive if he had remained employed with the
Company based on actual performance, such payment to be made at the time bonus
payments are made to other executives of the Company but in any event by no
later than March 15 of the calendar year following the year that includes the
Executive’s Date of Termination and (C) continued payments of the Executive’s
Base Salary in accordance with the Company’s payroll policies in effect on the
Date of Termination for (x) if the Executive has been employed with the Company
for two years or less on the Date of Termination, the twelve month period
commencing on the Executive’s Date of Termination, or (y) if the Executive has
been employed with the Company for more than two years on the Date of
Termination, the twenty-four (24) month period commencing upon the Executive’s
Date of Termination; and (ii) the Executive and his covered dependents shall be
entitled to continued participation, on the same terms and conditions as
applicable if the Executive had remained employed for such period, for twelve
(12) months in such medical, dental, and hospitalization insurance coverage in
which the Executive and his eligible dependents were participating immediately
prior to the Date of Termination, subject to Section 9(j).
(e)    Termination Upon Expiration of Term.  Subject to Section 9(g), if the
employment of the Executive terminates upon the expiration of the Term as a
result of the Company’s failure to offer to renew this Agreement in accordance
with Section 8(b), (i) the Company shall pay the Executive (or the Executive’s
estate, if the Executive dies after such termination and execution of the
Release but before receiving such amount) (A) all Accrued Benefits, if any, to
which the Executive is entitled, and (B) continued payments of the Executive’s
Base Salary in accordance with the Company’s payroll policies in effect on the
Date of Termination for the twenty-four (24) month period commencing upon the
Executive’s Date of Termination; and (ii) the Executive and his covered
dependents shall be entitled to continued participation, on the same terms and
conditions if the Executive had remained employed for such period, for twelve
(12) months in such medical, dental, and hospitalization insurance coverage in
which the Executive and his eligible dependents were participating immediately
prior to the Date of Termination, subject to Section 9(j).

6

--------------------------------------------------------------------------------



(f)    Change in Control. This Section 9(f) shall apply if there is (i) a
termination of the Executive’s employment by the Company other than for Cause or
Disability pursuant to Section 8(a) (but including as a result of the Company’s
failure to offer to renew this Agreement in accordance with Section 8(b)) or by
the Executive for Good Reason in, each case, during the two (2)-year period
after a Change in Control; or (ii) a termination of the Executive’s employment
by the Company other than for Cause or Disability pursuant to Section 8(a) (but
including as a result of the Company’s failure to offer to renew this Agreement
in accordance with Section 8(b)), prior to a Change in Control, if the
termination was at the request of a third party or otherwise arose in
anticipation of a Change in Control. To the extent a termination occurs pursuant
to clause (ii), the Executive shall receive the benefits described in
Section 9(d) or Section 9(e), as applicable, in accordance with the terms
thereof and any additional benefits provided in this Section 9(f) shall be paid
in accordance with the terms hereof; provided, that if a Change in Control
subsequently occurs, to the maximum extent permitted by Code Section 409A, the
unpaid balance of the benefits provided in Section 9(d) or Section 9(e), as
applicable, shall be provided in accordance with this Section 9(f). If any such
termination occurs, the Executive (or the Executive’s estate, if the Executive
dies after such termination and execution of the Release but before receiving
such amount) shall receive the payments and benefits set forth in Section 9(d)
or Section 9(e), as applicable, except that (1) in lieu of the continued payment
of Base Salary under Section 9(d)(i)(C) or Section 9(e)(i)(B), as applicable,
the Executive shall receive in a lump sum promptly after the date of which the
Release becomes irrevocable an amount equal to two (2) multiplied by the sum of
the Executive’s Base Salary and the average amount of the Annual Bonuses, if
any, that were earned by the Executive for the two (2) calendar years
immediately preceding the year of the Date of Termination and (2) the Executive
and his covered dependents shall be entitled to continued participation, on the
same terms and conditions if the Executive had remained employed for such
period, for twenty four (24) months in such medical, dental, and hospitalization
insurance coverage in which the Executive and his eligible dependents were
participating immediately prior to the Date of Termination, subject to Section
9(j).
(g)    Liquidated Damages. The parties acknowledge and agree that damages that
will result to the Executive for termination by the Company of the Executive’s
employment without Cause or by the Executive for Good Reason or upon the
expiration of the Term as a result of the Company’s failure to offer to renew
this Agreement in accordance with Section 8(b) shall be extremely difficult or
impossible to establish or prove, and agree that the amounts payable to the
Executive under Section 9(d), 9(e) or 9(f) (the “Severance Payments”) shall
constitute liquidated damages for any such termination. The Executive agrees
that, except for such other payments and benefits to which the Executive may be
entitled as expressly provided by the terms of this Agreement or any other
applicable benefit plan or compensation arrangement (including equity-related
awards), such liquidated damages shall be in lieu of all other claims that the
Executive may make by reason of any such termination of his employment. Any and
all amounts payable and benefits or additional rights provided pursuant to this
Agreement beyond the Accrued Benefits shall only be payable if the Executive
delivers to the Company and does not revoke a general release of claims in favor
of the Company in substantially the form attached as Exhibit A hereto (the
“Release”). Such release must be executed and delivered (and no longer subject
to revocation, if applicable) within sixty (60) days following the Executive’s
Date of Termination (the “Release Period”). The Company shall

7

--------------------------------------------------------------------------------



deliver to the Executive the appropriate form of release of claims for the
Executive to execute within five (5) business days of the Date of Termination.
(h)    Certain Payment Delays. Notwithstanding anything to the foregoing set
forth herein, the first installment of the continued payments of the Executive’s
Base Salary as described in Section 9(d), Section 9(e) or Section 9(f) shall be
paid on the first regularly scheduled payroll date following the date on which
the Release becomes irrevocable and shall include any amounts the Executive
would otherwise have been paid prior to such payment date. Notwithstanding the
foregoing, to the extent required to comply with Code Section 409A, if the
Release Period spans two (2) calendar years, the first installment of such
continued payments of the Executive’s Base Salary shall be paid on the first
regularly scheduled payroll date that occurs in the second calendar year (and
such installment shall include all payments that would otherwise have been paid
prior to such date if this sentence did not apply).
(i)    No Offset. In the event of termination of the Executive’s employment, the
Executive shall be under no obligation to seek other employment and there shall
be no offset against amounts due to him on account of any remuneration or
benefits provided by any subsequent employment he may obtain. The Company’s
obligation to make any payment pursuant to, and otherwise to perform its
obligations under, this Agreement shall not be affected by any offset,
counterclaim or other right that the Company or the Company Affiliates may have
against him for any reason.
(j)    Post-Termination Continued Health Coverage. Notwithstanding any provision
of the Agreement to the contrary, if the Company cannot continue the
post-termination medical, dental, and hospitalization insurance coverage set
forth in Section 9(d), Section 9(e) or Section 9(f) without adverse tax
consequences to the Executive or the Company or for any other reason, then the
Company shall, in lieu of such continued coverage, pay directly to the Executive
an amount equal to the difference between the full monthly plan premium payment
and the current monthly premium paid as an active employee in substantially
equal monthly installments over such twelve (12) month period (or the remaining
portion thereof).
10.    280G Cutback. Notwithstanding any provision of the Agreement to the
contrary, if it shall be determined that any benefit provided to the Executive
or payment or distribution by or for the account of the Company to or for the
benefit of the Executive, whether provided, paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise the Executive
would receive from the Company under the Agreement or otherwise in connection
with a Change in Control (each, a “Payment”) (i) constitutes a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
Section 10, would be subject to the excise tax imposed by Section 4999 of the
Code, then the Executive will be entitled to receive either (x) the full amount
of the Payments or (y) a portion of the Payments having a value equal to the
Safe Harbor Amount, whichever of (x) and (y), after taking into account
applicable federal, state, and local income taxes and the excise tax imposed by
Section 4999 of the Code, results in the receipt by the Executive on an
after-tax basis, of the greatest portion of the Payments.  Any determination
required under this Section 10 shall be made in writing by the Company’s
independent, certified public accounting firm or such other certified public
accounting firm as may be designated by the Company prior to the Change in
Control (the “Accounting Firm”),

8

--------------------------------------------------------------------------------



whose determination shall be conclusive and binding for all purposes upon the
Company and the Executive.  For purposes of making the calculations required by
this Section 10, the Accounting Firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonable,
good-faith interpretations concerning the application of Sections 280G and 4999
of the Code.  If there is a reduction pursuant to this Section 10 of the
Payments to be delivered to the Executive, such payments shall be reduced to the
extent necessary to avoid application of the excise tax in the following order: 
(i) any cash severance based on a multiple of Base Salary or Annual Bonus, (ii)
any other cash amounts payable to the Executive, (iii) benefits valued as
parachute payments, and (iv) acceleration of vesting of any equity awards. The
following terms shall have the following meanings for purposes of Section 10.
(a)    “Base Amount” means “base amount,” within the meaning of Section
280G(b)(3) of the Code.
(b)     “Safe Harbor Amount” means $1.00 less than three (3) times the
Executive’s Base Amount.
11.    Indemnification. During the Term and thereafter, the Company agrees to
indemnify and hold the Executive and the Executive’s heirs and representatives
harmless, to the maximum extent permitted by applicable law (including the
Business Corporations Act (British Columbia)), against any and all judgments,
penalties, fines, amounts paid in settlement, costs, charges and expenses
(including reasonable attorneys’ fees) as a result of any claim or proceeding
(whether civil, criminal, administrative or investigative), or any threatened
claim or proceeding (whether civil, criminal, administrative or investigative),
against the Executive that arises out of or relates to the Executive’s service
as an officer or director, as the case may be, of the Company, or the
Executive’s service in any such capacity or similar capacity with any Company
Affiliate or other entity at the request of the Company, both prior to and after
the Effective Date, and to promptly advance to the Executive or the Executive’s
heirs or representatives such expenses upon written request with appropriate
documentation of such expense upon receipt of an undertaking by the Executive or
on the Executive’s behalf to repay such amount if it shall ultimately be
determined that the Executive is not entitled to be indemnified by the Company.
During the Term and thereafter, the Company also shall provide the Executive
with coverage under its current directors’ and officers’ liability policy to the
same extent that it provides such coverage to its other executive officers. If
the Executive has any knowledge of any actual or threatened action, suit or
proceeding, whether civil, criminal, administrative or investigative, as to
which the Executive may request indemnity under this provision, the Executive
will give the Company prompt written notice thereof; provided, that the failure
to give such notice shall not affect the Executive’s right to indemnification.
The Company shall be entitled to assume the defense of any such proceeding and
the Executive will use reasonable efforts to cooperate with such defense. To the
extent that the Executive in good faith determines that there is an actual or
potential conflict of interest between the Company and the Executive in
connection with the defense of a proceeding, the Executive shall so notify the
Company and shall be entitled to separate representation at the Company’s
expense by counsel selected by the Executive (provided that the Company may
reasonably object to the selection of counsel within ten (10) business days
after notification thereof) which counsel shall cooperate, and coordinate the
defense, with the Company’s counsel and minimize the expense of such separate
representation to the extent consistent with the Executive’s separate defense.
This

9

--------------------------------------------------------------------------------



Section 11 shall continue in effect after the termination of the Executive’s
employment or the termination of this Agreement.
12.
Attorney’s Fees.

(a)    General. Except as otherwise set forth in Section 12(b), in the event the
Executive prevails on any material issue in connection with any controversy,
dispute or claim which arises out of or relates to this Agreement, any other
agreement or arrangement between the Executive and the Company, the Executive’s
employment with the Company, or the termination thereof, then the Company shall
reimburse the Executive (and his beneficiaries) for any and all costs and
expenses (including without limitation attorneys’ fees and other charges of
counsel) incurred by the Executive (or any of his beneficiaries) in connection
with such controversy, dispute or claim.
(b)    Change in Control. Following a Change in Control, the Company shall
advance the Executive (and his beneficiaries) any and all costs and expenses
(including without limitation attorneys’ fees and other charges of counsel)
incurred by the Executive (or any of his beneficiaries) in resolving any
controversy, dispute or claim arising out of or relating to this Agreement, any
other agreement or arrangement between the Executive and the Company, the
Executive’s employment with the Company, or the termination thereof and which
arises out of or relates to an event that occurs within two (2) years following
a Change in Control; provided, that the Executive shall reimburse the Company
any advances on a net after-tax basis to cover expenses incurred by the
Executive for claims brought by the Executive that are judicially determined to
be frivolous or advanced in bad faith.
13.    Notices. All notices, demands, requests, or other communications which
may be or are required to be given or made by any party to any other party
pursuant to this Agreement shall be in writing and shall be hand delivered,
mailed by first-class registered or certified mail, return receipt requested,
postage prepaid, delivered by overnight air courier, or transmitted by facsimile
transmission addressed as follows:


(i)    If to the Company:
Masonite International Corporation
201 N. Franklin Street
Suite 300
Tampa, FL 33602
Attention: General Counsel
Facsimile Number: (813) 498-6050


            
(ii)    If to the Executive:
[__________________]
[__________________]        



10

--------------------------------------------------------------------------------



Each party may designate by notice in writing a new address to which any notice,
demand, request or communication may thereafter be so given, served or sent.
Each notice, demand, request, or communication that shall be given or made in
the manner described above shall be deemed sufficiently given or made for all
purposes at such time as it is delivered to the addressee (with the return
receipt, the delivery receipt, confirmation of facsimile transmission or the
affidavit of messenger being deemed conclusive but not exclusive evidence of
such delivery) or at such time as delivery is refused by the addressee upon
presentation.
14.    Severability. The invalidity or unenforceability of any one or more
provisions of this Agreement, including, without limitation, Section 7, shall
not affect the validity or enforceability of the other provisions of this
Agreement, which shall remain in full force and effect.
15.    Survival. It is the express intention and agreement of the parties hereto
that the provisions of Sections 7, 9, 10, 11, 12, 13, 14, 16, 17, 18, 20, 21,
22, 24 and 25 hereof and this Section 15 shall survive the termination of
employment of the Executive. In addition, all obligations of the Company to make
payments hereunder shall survive any termination of this Agreement on the terms
and conditions set forth herein.
16.    Assignment. The rights and obligations of the parties to this Agreement
shall not be assignable or delegable, except that (i) in the event of the
Executive’s death, the personal representative or legatees or distributees of
the Executive’s estate, as the case may be, shall have the right to receive any
amount owing and unpaid to the Executive hereunder and (ii) the rights and
obligations of the Company hereunder shall be assignable and delegable in
connection with any subsequent merger, consolidation, sale of all or
substantially all of the assets or equity interests of the Company or similar
transaction involving the Company or a successor corporation. The Company shall
require any successor to the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.
17.    Binding Effect. Subject to any provisions hereof restricting assignment,
this Agreement shall be binding upon the parties hereto and shall inure to the
benefit of the parties and their respective heirs, devisees, executors,
administrators, legal representatives, successors and assigns.
18.    Amendment; Waiver. This Agreement shall not be amended, altered or
modified except by an instrument in writing duly executed by the party against
whom enforcement is sought. Neither the waiver by either of the parties hereto
of a breach of or a default under any of the provisions of this Agreement, nor
the failure of either of the parties, on one or more occasions, to enforce any
of the provisions of this Agreement or to exercise any right or privilege
hereunder, shall thereafter be construed as a waiver of any subsequent breach or
default of a similar nature, or as a waiver of any such provisions, rights or
privileges hereunder.
19.    Headings. Section and subsection headings contained in this Agreement are
inserted for convenience of reference only, shall not be deemed to be a part of
this Agreement for any purpose, and shall not in any way define or affect the
meaning, construction or scope of any of the provisions hereof.

11

--------------------------------------------------------------------------------



20.    Governing Law. This Agreement, the rights and obligations of the parties
hereto, and any claims or disputes relating thereto, shall be governed by and
construed in accordance with the laws of the State of Florida (but not including
any choice of law rule thereof that would cause the laws of another jurisdiction
to apply).
21.    Dispute Resolution. Each of the parties hereto irrevocably and
unconditionally (a) WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING RELATING
TO THIS AGREEMENT OR THE EXECUTIVE’S EMPLOYMENT BY THE COMPANY OR ANY COMPANY
AFFILIATE, or for the recognition and enforcement of any judgment in respect
thereof (a “Proceeding”) whether such Proceeding is based on contract, tort or
otherwise; (b) agrees that service of process in any such Proceeding may be
effected by mailing a copy of such process by registered or certified mail (or
any substantially similar form of mail), postage prepaid, to such party at his
or its address as provided in Section 13; and (c) agrees that nothing in this
Agreement shall affect the right to effect service of process in any other
manner permitted by applicable law.
22.
Entire Agreement; Advice of Counsel; Cooperation.

(a)    This Agreement constitutes the entire agreement between the parties
respecting the employment of the Executive, there being no representations,
warranties or commitments except as set forth herein and supersedes and replaces
all other agreements or understandings related to the subject matter hereof of,
including, without limitation, any offer letter or letter agreement. The
Executive acknowledges that, in connection with his entry into this Agreement,
he was advised by an attorney of his choice on the terms and conditions of this
Agreement, including, without limitation, on the application of Code Section
409A (as defined below) on the payments and benefits payable or to be paid to
the Executive hereunder.
(b)    During the Term and at any time thereafter, the Executive agrees to
cooperate (i) with the Company and the Company Affiliates in the defense of any
legal matter involving any matter that arose during the Executive's employment
with the Company and (ii) with all government authorities on matters pertaining
to any investigation, litigation or administrative proceeding pertaining to the
Company or any Company Affiliate; provided, that the Company will reimburse the
Executive for any reasonable travel and out of pocket expenses incurred by the
Executive in providing such cooperation.
23.    Counterparts. This Agreement may be executed in two counterparts, each of
which shall be an original and all of which shall be deemed to constitute one
and the same instrument.
24.    Withholding. The Company may withhold from any benefit payment under this
Agreement all federal, state, city or other taxes as shall be required pursuant
to any law or governmental regulation or ruling.
25.
Section 409A.

(a)    The intent of the parties is that payments and benefits under this
Agreement comply with Internal Revenue Code Section 409A and the regulations and
guidance promulgated thereunder (collectively “Code Section 409A”) and,
accordingly, to the

12

--------------------------------------------------------------------------------



maximum extent permitted, this Agreement shall be interpreted to be in
compliance therewith. If the Executive notifies the Company (with specificity as
to the reason therefor) that the Executive believes that any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause the Executive to incur any additional tax or interest
under Code Section 409A and the Company concurs with such belief or the Company
(without any obligation whatsoever to do so) independently makes such
determination, the Company shall, after consulting with the Executive, reform
such provision to attempt to comply with Code Section 409A through good faith
modifications to the minimum extent reasonably appropriate to conform with Code
Section 409A. To the extent that any provision hereof is modified in order to
comply with Code Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to the Executive and the Company of the applicable
provision without violating the provisions of Code Section 409A. For the sake of
clarity, the Company does not hereby agree to indemnify the Executive for
liabilities incurred as a result of Code Section 409A, it being understood,
however, that this clarification shall not be construed as a waiver by the
Executive of any claim for damages for breach of contract that are related to
Code Section 409A.
(b)    To the extent required by Code Section 409A, a termination of employment
shall not be deemed to have occurred for purposes of any provision of this
Agreement providing for the payment of any amounts or benefits upon or following
a termination of employment unless such termination is also a “separation from
service” within the meaning of Code Section 409A and, for purposes of any such
provision of this Agreement, references to a “termination,” “termination of
employment” or like terms shall mean “separation from service.” If the Executive
is deemed on the date of termination to be a “specified employee” within the
meaning of that term under Code Section 409A(a)(2)(B), then with regard to any
payment or the provision of any benefit that is considered deferred compensation
under Code Section 409A payable on account of a “separation from service,” such
payment or benefit shall be made or provided at the date which is the earlier of
(A) the expiration of the six (6)-month period measured from the date of such
“separation from service” of the Executive, and (B) the date of the Executive’s
death, to the extent required under Code Section 409A. Upon the expiration of
the foregoing delay period, all payments and benefits delayed pursuant to this
Section 25(b) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to the
Executive in a lump sum with interest at the prime rate as published in The Wall
Street Journal on the first business day following the date of the “separation
from service”, and any remaining payments and benefits due under this Agreement
shall be paid or provided in accordance with the normal payment dates specified
for them herein.
(c)    To the extent that reimbursements or other in-kind benefits under this
Agreement constitute “nonqualified deferred compensation” for purposes of Code
Section 409A, (A) all expenses or other reimbursements hereunder shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by the Executive, (B) any right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (C) no such reimbursement, expenses eligible
for reimbursement, or in-kind benefits provided in any taxable year shall in any
way affect the expenses eligible for reimbursement, or in-kind benefits to be
provided, in any other taxable year.

13

--------------------------------------------------------------------------------



(d)    For purposes of Code Section 409A, the Executive’s right to receive any
installment payments pursuant to this Agreement shall be treated as a right to
receive a series of separate and distinct payments. Whenever a payment under
this Agreement specifies a payment period with reference to a number of days,
the actual date of payment within the specified period shall be within the sole
discretion of the Company.
(e)    Notwithstanding any other provision of this Agreement to the contrary, in
no event shall any payment under this Agreement that constitutes “nonqualified
deferred compensation” for purposes of Code Section 409A be subject to offset by
any other amount unless otherwise permitted by Code Section 409A.
26.
Definitions.

“Accrued Benefits” means (i) any unpaid Base Salary through the Date of
Termination; (ii) any earned but unpaid Annual Bonus; (iii) any accrued and
unpaid vacation and/or sick days; (iv) any amounts or benefits owing to the
Executive or to the Executive’s beneficiaries under the then applicable benefit
plans of the Company (excluding any severance plan, program, agreement or
arrangement); and (v) any amounts owing to the Executive for reimbursement of
expenses properly incurred by the Executive prior to the Date of Termination and
which are reimbursable in accordance with Section 6. Amounts payable under (A)
clauses (i), (ii) and (iii) shall be paid promptly after the Date of
Termination, (B) clause (iv) shall be paid in accordance with the terms and
conditions of the applicable plan, program or arrangement and (C) clause (v)
shall be paid in accordance with the terms of the applicable expense policy.
“Cause” shall be limited to the following events (i) the Executive’s conviction
of, or plea of nolo contendere to, a felony (other than in connection with a
traffic violation); (ii) the Executive’s continued failure to substantially
perform his material duties hereunder after receipt of written notice from the
Company that specifically identifies the manner in which the Executive has
substantially failed to perform his material duties and specifies the manner in
which the Executive may substantially perform his material duties in the future;
(iii) an act of fraud or gross or willful material misconduct; or (iv) a
material breach of Section 7. For purposes of this provision, no act or failure
to act, on the part of the Executive, shall be considered “willful” unless it is
done, or omitted to be done, by the Executive in bad faith or without reasonable
belief that the Executive’s action or omission was in the best interests of the
Company. Anything herein to the contrary notwithstanding, the Executive shall
not be terminated for “Cause” hereunder unless (A) written notice stating the
basis for the termination is provided to the Executive and (B) as to
clauses (ii), (iii) or (iv) of this paragraph, he is given fifteen (15) days to
cure the neglect or conduct that is the basis of such claim, to the extent
curable.
“Change in Control” means the occurrence of any one or more of the following
events to the extent such event also constitutes a “change in control event”
within the meaning of Section 409A of the Code:
(i)    any “person” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934 (the “Exchange Act”) (other than the Company,
any trustee or other fiduciary holding securities under any employee benefit
plan of the Company, or any

14

--------------------------------------------------------------------------------



company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of Common Stock of the
Company) becoming the beneficial owner (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
more than fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities;
(ii)    any “person” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company), becoming
the beneficial owner (as defined in Rule 13d-3 under the Exchange Act) in one or
a series of related transactions during any twelve (12)-month period, directly
or indirectly, of securities of the Company representing thirty percent (30%) or
more of the combined voting power of the Company’s then outstanding securities;
(iii)    during any one (1)-year period, individuals who at the beginning of
such period constitute the Board, and any new director (other than a director
designated by a person who has entered into an agreement with the Company to
effect a transaction described in paragraph (i), (ii), (iv) or (v) of this
definition of “Change in Control” or a director whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such term is used in Rule 14a-11 of Regulation 14A promulgated under the
Exchange Act) or other actual or threatened solicitation of proxies or consents
by or on behalf of a person other than the Board) whose election by the Board or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the one (1)-year period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute at least a majority of the Board;
(iv)    a merger or consolidation of the Company or a direct or indirect
subsidiary of the Company with any other company, other than a merger or
consolidation which would result in the voting securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation (or the ultimate parent company
of the Company or such surviving entity); provided, however, that a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no person (other than those covered by the
exceptions in subparagraphs (ii) and (iii)) acquires more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
shall not constitute a Change in Control; or
(v)    the consummation of a sale or disposition of assets of the Company and/or
its direct and indirect subsidiaries having a value constituting at least forty
percent (40%) of the total gross fair market value of all of the assets of the
Company and its direct and indirect subsidiaries (on a consolidated basis)
immediately prior to such transaction, other than the sale or disposition of all
or substantially all of the assets of the Company to a person or persons who
beneficially own, directly or indirectly, more than fifty percent (50%) of

15

--------------------------------------------------------------------------------



the combined voting power of the outstanding voting securities of the Company at
the time of the sale.
“Company Affiliate” means any entity controlled by, in control of, or under
common control with, the Company.
“Competitive Enterprise” means a business enterprise that engages in, or owns or
controls a significant interest in any entity that engages in the, the sale or
manufacture of entryway doors or door components or other products that are
manufactured and sold by the Company and any Company Affiliates during the time
the Executive was employed by the Company or any Company Affiliate, and does
business (the “Company’s Business”) (a) in the United States of America, (b)
Canada or (c) any other country where the Company or any Company Affiliate
operates facilities or sells products, but only if the Executive had
operational, financial reporting, marketing or other responsibility or oversight
for the facility or business in the respective country. Notwithstanding the
foregoing, in the event an business enterprise has one or more lines of business
that do not involve the Company’s Business, the Executive shall be permitted to
associate with such business enterprise if, and only if, the Executive does not
participate in, or have supervisory authority with respect to, any line of
business involving the Company’s Business.
“Confidential Information” means all non-public information concerning trade
secrets, know-how, software, developments, inventions, processes, technology,
designs, financial data, strategic business plans or any proprietary or
confidential information, documents or materials in any form or media, including
any of the foregoing relating to research, operations, finances, current and
proposed products and services, vendors, customers, advertising and marketing,
and other non-public, proprietary, and confidential information of the Company
or the Company Affiliates. Notwithstanding anything to the contrary contained
herein, the general skills, knowledge and experience gained during the
Executive’s employment with the Company, information publicly available or
generally known within the industry or trade in which the Company competes and
information or knowledge possessed by the Executive prior to his employment by
the Company, shall not be considered Confidential Information.
“Customer” means any person, firm, corporation or other entity whatsoever to
whom the Company or any Company Affiliate provided services or sold any products
to within a twelve (12) month period on, before or after the Executive’s Date of
Termination.
“Date of Termination” means (i) if the Executive’s employment is terminated by
the Executive’s death, the date of the Executive’s death; (ii) if the
Executive’s employment is terminated because of the Executive’s Disability
pursuant to Section 8(a)(ii)(A), thirty (30) days after Notice of Termination;
provided, that the Executive shall not have returned to the performance of the
Executive’s duties on a full-time basis during such thirty (30)-day period;
(iii) if the Executive’s employment is terminated during the Term by the Company
pursuant to Section 8(a)(ii)(B) or by the Executive pursuant to
Section 8(a)(iii), the date specified in the Notice of Termination; provided,
that if the Executive is voluntarily terminating the Executive’s employment
without Good Reason, such date shall not be less than fifteen (15) business days
after the Notice of Termination; (iv) if the Executive’s employment is
terminated during the Term

16

--------------------------------------------------------------------------------



other than pursuant to Section 8(a), the date on which Notice of Termination is
given; or (v) if the Executive’s employment is terminated pursuant to Section
8(b), the last day of the Term.
“Good Reason” means, unless otherwise agreed to in writing by the Executive, (i)
any material diminution or material adverse change in the Executive’s titles,
duties or authorities; (ii) a reduction in the Executive’s Base Salary or Target
Bonus; provided, that the Executive’s Base Salary may be reduced by an aggregate
amount equal to ten percent (10%) of the Executive’s Base Salary in effect on
the Effective Date pursuant to across-the-board reductions to base salary
applicable to all senior executives of the Company and the Company Affiliates;
(iii) a material adverse change in the Executive’s reporting responsibilities;
(iv) the assignment of duties substantially inconsistent with the Executive’s
position or status with the Company as of the date hereof; (v) a relocation of
the Executive’s primary place of employment to a location more than twenty five
(25) miles further from the Executive’s primary residence than the location of
such primary place of employment immediately prior to such relocation; (vi) any
other material breach of Sections 3, 5, 8, 10, 11, 12, 16 or 25 or any other
agreement by the Company or any Company Affiliate; (vii) the failure of the
Company to obtain the assumption in writing of its obligations under this
Agreement by any successor to all or substantially all of the assets of the
Company; or (viii) any material diminution in the aggregate value of employee
benefits provided to the Executive on the Effective Date, provided, that if such
reduction occurs other than within the two (2) year period following a Change in
Control, the Executive shall not have Good Reason under this clause (viii) for
across-the-board reductions in benefits applicable to all senior executives of
the Company and the Company Affiliates. In order to invoke a termination for
Good Reason, (A) the Executive must provide written notice within ninety (90)
days of the occurrence of any event of “Good Reason,” (B) the Company must fail
to cure such event within fifteen (15) days of the giving of such notice and (C)
the Executive must terminate employment within thirty (30) days following the
expiration of the Company’s cure period.
“Non-Compete Period” means the period commencing on the Effective Date and
ending twenty-four (24) months following the termination of the Executive’s
employment with the Company for any reason.


[Remainder of Page Intentionally Left Blank]



17

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Agreement, or have caused this Agreement to be duly executed and delivered on
their behalf.


    
MASONITE INTERNATIONAL CORPORATION
By:
/s/ Gail N. Auerbach
 
 
Name:
Gail N. Auerbach
 
 
Title:
SVP, Human Resources
 
 
 
 
Name:
Elias E. Barrios
 
 
 
/s/ Elias E. Barrios




18



--------------------------------------------------------------------------------



EXHIBIT A


GENERAL RELEASE
I, Elias E. Barrios, in consideration of and subject to the performance by
Masonite International Corporation, a British Columbia corporation (together
with its subsidiaries, the “Company”), of its obligations under the Employment
Agreement, dated as of December 31, 2015 (the “Agreement”), do hereby release
and forever discharge as of the date hereof the Company and its respective
affiliates and all present, former and future directors, officers, agents,
shareholders, trustees, fiduciaries, administrators, attorneys, insurers,
representatives, employees, successors and assigns of the Company and its
respective affiliates and direct or indirect owners (collectively, the “Released
Parties”) to the extent provided below. Terms used herein but not otherwise
defined shall have the meanings given to them in the Agreement.
1.
I understand that any severance payments or benefits paid or granted to me under
Section 9 of the Agreement represent, in part, consideration for signing this
General Release and are not salary, wages or benefits to which I was already
entitled. I understand and agree that I will not receive the severance payments
and benefits specified in Section 9 of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. Such severance payments and
benefits will not be considered compensation for purposes of any employee
benefit plan, program, policy or arrangement maintained or hereafter established
by the Company or its affiliates.

2.
Except as provided in paragraph 4 below and except for the provisions of the
Agreement which expressly survive the termination of my employment with the
Company, I knowingly and voluntarily (for myself, my heirs, executors,
administrators and assigns) release and forever discharge the Company and the
other Released Parties from any and all claims, suits, controversies, actions,
causes of action, cross‑claims, counter‑claims, demands, debts, compensatory
damages, liquidated damages, punitive or exemplary damages, other damages,
claims for costs and attorneys’ fees, or liabilities of any nature whatsoever in
law and in equity, both past and present (through the date this General Release
becomes effective and enforceable) and whether known or unknown, suspected, or
claimed against the Company or any of the Released Parties which I, my spouse,
or any of my heirs, executors, administrators or assigns, may have, which arise
out of or are connected with my employment with, or my separation or termination
from, or my serving in any capacity in respect of, the Company (including, but
not limited to, any allegation, claim or violation, arising under: Title VII of
the Civil Rights Act of 1964, as amended; the Civil Rights Act of 1991; the Age
Discrimination in Employment Act of 1967, as amended (including the Older
Workers Benefit Protection Act); the Equal Pay Act of 1963, as amended; the
Americans with Disabilities Act of 1990; the Family and Medical Leave Act of
1993; the Worker Adjustment Retraining and Notification Act; the Employee
Retirement Income Security Act of 1974; any applicable Executive Order Programs;
the Fair Labor Standards Act; or their state or local counterparts; or under any
other federal, state or local civil or human rights law, or under any other
local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common law; or arising under any policies,
practices or procedures of the Company; or any claim for wrongful discharge,
breach of contract, infliction of emotional distress, defamation; or any claim
for costs, fees, or other expenses, including attorneys’ fees incurred in these
matters) (all of the foregoing collectively referred to herein as the “Claims”).

3.
I represent that I have made no assignment or transfer of any right, claim,
demand, cause of action, or other matter covered by paragraph 2 above.

4.
I agree that this General Release does not waive or release any rights or claims
that I may have under the Age Discrimination in Employment Act of 1967 which
arise after the date I execute this General


19



--------------------------------------------------------------------------------



Release. I acknowledge and agree that my separation from employment with the
Company in compliance with the terms of the Agreement shall not serve as the
basis for any claim or action (including, without limitation, any claim under
the Age Discrimination in Employment Act of 1967).
5.
I agree that I hereby waive all rights to sue or obtain equitable, remedial or
punitive relief from any or all Released Parties of any kind whatsoever,
including, without limitation, reinstatement, back pay, front pay, and any form
of injunctive relief. Notwithstanding the above, I further acknowledge that I am
not waiving and am not being required to waive any right that cannot be waived
under law, including the right to file an administrative charge or participate
in an administrative investigation or proceeding; provided, however, that I
disclaim and waive any right to share or participate in any monetary award
resulting from the prosecution of such charge or investigation or proceeding.
Additionally, I am not waiving (i) any right to the Accrued Benefits (as defined
in the Agreement), (ii) any right to the severance payments and benefits
specified in Section 9 of the Agreement, (iii) any claim relating to my rights
as a shareholder of the Company, (iv) any accrued, vested benefit under any
equity award agreement or employee pension or welfare benefit plan of the
Company, or (v) any claim for indemnity or contribution.

6.
In signing this General Release, I acknowledge and intend that it shall be
effective as a bar to each and every one of the Claims hereinabove mentioned or
implied. I expressly consent that this General Release shall be given full force
and effect according to each and all of its express terms and provisions,
including those relating to unknown and unsuspected Claims (notwithstanding any
state or local statute that expressly limits the effectiveness of a general
release of unknown, unsuspected and unanticipated Claims), if any, as well as
those relating to any other Claims hereinabove mentioned or implied. I
acknowledge and agree that this waiver is an essential and material term of this
General Release and that without such waiver the Company would not have agreed
to the terms of the Agreement. I further agree that in the event I should bring
a Claim seeking damages against the Company, or in the event I should seek to
recover against the Company in any Claim brought by a governmental agency on my
behalf, this General Release shall serve as a complete defense to such Claims to
the maximum extent permitted by law. I further agree that I am not aware of any
pending claim of the type described in paragraph 2 as of the execution of this
General Release.

7.
I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

8.
I agree that I will forfeit all amounts payable by the Company pursuant to the
Agreement if I challenge the validity of this General Release. I also agree that
if I violate this General Release by suing the Company or the other Released
Parties, I will pay all costs and expenses of defending against the suit
incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement on or after the
termination of my employment.

9.
I agree that this General Release and the Agreement are confidential and agree
not to disclose any information regarding the terms of this General Release or
the Agreement, except to my immediate family and any tax, legal or other counsel
I have consulted regarding the meaning or effect hereof or as required by law,
and I will instruct each of the foregoing not to disclose the same to anyone.
The Company agrees to disclose any such information only to any tax, legal or
other counsel of the Company as required by law.

10.
Any non‑disclosure provision in this General Release does not prohibit or
restrict me (or my attorney) from responding to any inquiry about this General
Release or its underlying facts and circumstances


20



--------------------------------------------------------------------------------



by the Securities and Exchange Commission (SEC), the National Association of
Securities Dealers, Inc. (NASD), any other self‑regulatory organization or
governmental entity.
11.
I hereby acknowledge that Sections 7, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 20,
21, 22, 24, and 25 of the Agreement shall survive my execution of this General
Release.

12.
I represent that I am not aware of any claim by me other than the claims that
are released by this General Release. I acknowledge that I may hereafter
discover claims or facts in addition to or different than those which I now know
or believe to exist with respect to the subject matter of the release set forth
in paragraph 2 above and which, if known or suspected at the time of entering
into this General Release, may have materially affected this General Release and
my decision to enter into it.

13.
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

14.
Whenever possible, each provision of this General Release shall be interpreted
in, such manner as to be effective and valid under applicable law, but if any
provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:
(i)
I HAVE READ IT CAREFULLY;

(ii)
I UNDERSTAND ALL OF ITS TERMS AND KNOW THAT I AM GIVING UP IMPORTANT RIGHTS,
INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER THE AGE DISCRIMINATION IN EMPLOYMENT
ACT OF 1967, AS AMENDED, TITLE VII OF THE CIVIL RIGHTS ACT OF 1964, AS AMENDED;
THE EQUAL PAY ACT OF 1963, THE AMERICANS WITH DISABILITIES ACT OF 1990; AND THE
EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS AMENDED;

(iii)
I VOLUNTARILY CONSENT TO EVERYTHING IN IT;

(iv)
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;

(v)
I HAVE HAD AT LEAST [21][45] DAYS FROM THE DATE OF MY RECEIPT OF THIS RELEASE TO
CONSIDER IT AND THE CHANGES MADE SINCE MY RECEIPT OF THIS RELEASE ARE NOT
MATERIAL OR WERE MADE AT MY REQUEST AND WILL NOT RESTART THE REQUIRED
[21][45]‑DAY PERIOD;

(vi)
I UNDERSTAND THAT I HAVE SEVEN (7) DAYS AFTER THE EXECUTION OF THIS RELEASE TO
REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL
THE REVOCATION PERIOD HAS EXPIRED;


21



--------------------------------------------------------------------------------



(vii)
I HAVE SIGNED THIS GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE
OF ANY COUNSEL RETAINED TO ADVISE ME WITH RESPECT TO IT; AND

(viii)
I AGREE THAT THE PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED,
CHANGED OR MODIFIED EXCEPT BY AN INSTRUMENT IN WRITING SIGNED BY AN AUTHORIZED
REPRESENTATIVE OF THE COMPANY AND BY ME.



NAME: Elias E. Barrios
SIGNED:_________________________________
DATE: ________ __, ____









22

